   Case: 4:21-cv-00328-SRW Doc. #: 7 Filed: 06/03/21 Page: 1 of 7 PageID #: 34




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

LITEL GILMORE,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )           No. 4:21-CV-328 SRW
                                                  )
CITY OF ST. LOUIS,                                )
                                                  )
                Defendant.                        )

                                  MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Litel Gilmore, an inmate at the

St. Louis City Justice Center, for leave to commence this civil action without prepaying fees or

costs. The motion will be granted, and plaintiff will be required to pay an initial partial filing fee

of $1.00. Additionally, the Court will give plaintiff the opportunity to file an amended complaint

and will deny without prejudice his motion to appoint counsel.

                                           28 U.S.C. § 1915(b)(1)

         Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to his account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the account exceeds $10.00, until the

filing fee is fully paid. Id.
  Case: 4:21-cv-00328-SRW Doc. #: 7 Filed: 06/03/21 Page: 2 of 7 PageID #: 35




       Plaintiff has not provided the Court with a certified copy of his inmate account statement.

However, in a document filed after the complaint, plaintiff averred he requested the account

statement but did not receive a response from his case worker. The Court will therefore not direct

plaintiff to provide an account statement at this time and will instead assess an initial partial

filing fee of $1.00, an amount that is reasonable based upon the information before the Court.

See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is unable to provide

the Court with a certified copy of his prison account statement, the Court should assess an

amount “that is reasonable, based on whatever information the court has about the prisoner’s

finances”).

                                Legal Standard on Initial Review

       This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff “pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).



                                                  2
   Case: 4:21-cv-00328-SRW Doc. #: 7 Filed: 06/03/21 Page: 3 of 7 PageID #: 36




        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                              The Complaint

        Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 against the City of St. Louis,

Missouri. The body of the complaint identifies no specific claims for relief and contains no

factual allegations. Attached to the complaint are articles from different sources reporting a

February 6, 2021 inmate protest at the St. Louis City Justice Center and incidences of COVID-19

in American correctional facilities, and a letter addressed “To Whom it May Concern.” (ECF No.

1-3 at 4). In the letter, plaintiff writes:

        The intention of this letter is to provide specific clarity to media, courts,
        administrators, and agencies of change that our civil and constitutional rights,
        rights to Due Process, and the right to assemble peacefully are all being violated
        by the State of Missouri judicial system, we the inmates/detainees of housing unit
        4C are being victimized while suffering oppression along with cruel and unusual
        punishment as well as corporal punishment.

Id. Plaintiff then describes conditions that affect the inmate population as a whole and writes:

“WE SEEK SOME FORM OF CHANGE! Reasonable bonds and better health care and

services.” Id. at 6 (emphasis in original). The letter is signed by plaintiff and more than 20 other

                                                   3
  Case: 4:21-cv-00328-SRW Doc. #: 7 Filed: 06/03/21 Page: 4 of 7 PageID #: 37




people. Finally, plaintiff includes a note in which he writes: “I Litel Gilmore . . . respectfully

request help in the matter of my constitutional rights and due process being violated.” Id. at 7.

Plaintiff avers he has been incarcerated for two years awaiting trial, and he avers the jail’s health

care facilities are inadequate to address his hypertension. He also avers he was maced and placed

in a restraint chair on an unspecified date by unspecified persons. The note is unsigned.

       After filing the complaint, plaintiff submitted two supplemental filings. (ECF Nos. 5 and

6). Contained within these filings are a health services request form dated February 15, 2021; a

March 18, 2021 form on which plaintiff requested a copy of his inmate account statement; a

December 31, 2020 letter addressed to plaintiff from the Missouri State Public Defender

concerning a transfer of 56 people from the City Justice Center to the Medium Security

Institution; and copies of the written correspondence plaintiff provided with the complaint.

                                            Discussion

       The complaint is subject to dismissal. Plaintiff filed the complaint against the City of St.

Louis. However, he alleges no facts that would state a claim of municipal liability, as required to

maintain a claim against the City. See Monell v. Dept. of Social Services of City of New York,

436 U.S. 658, 690-91 (1978). It also appears plaintiff filed the complaint to seek relief on behalf

of the inmate population as a whole. However, plaintiff lacks standing to bring claims on behalf

of others. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (stating that to satisfy the standing

requirement, a plaintiff “must assert his own legal rights and interests, and cannot rest his claim

to relief on the legal rights or interests of third parties”). Further, while federal law authorizes

plaintiff to plead and conduct his own case personally, 28 U.S.C. § 1654, he is not a licensed

attorney and therefore, may not represent other individuals in federal court. See Lewis v. Lenc–

Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986). Finally, while plaintiff indicates an intent to



                                                 4
  Case: 4:21-cv-00328-SRW Doc. #: 7 Filed: 06/03/21 Page: 5 of 7 PageID #: 38




raise some claims on his own behalf, he alleges no facts from which the Court can discern a

plausible claim against any identifiable individual or entity.

       Plaintiff will be given the opportunity to file an amended complaint to cure the

deficiencies. Plaintiff is advised that the amended complaint will replace the original. See In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005)

(“It is well-established that an amended complaint supersedes an original complaint and renders

the original complaint without legal effect”). Plaintiff must type or neatly print the amended

complaint on the Court’s prisoner civil rights complaint form, which will be provided to him. See

E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should

be filed on Court-provided forms where applicable.”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the

parties”). Plaintiff must avoid naming anyone as a defendant unless that person is directly related

to his claim. Plaintiff must also specify the capacity in which he intends to sue the defendant. In

the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should set forth a short and plain

statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ. P.

8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he may set

forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff

names more than one defendant, he should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2).
                                                  5
  Case: 4:21-cv-00328-SRW Doc. #: 7 Filed: 06/03/21 Page: 6 of 7 PageID #: 39




       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will

have notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan

Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a

complaint “is to give the opposing party fair notice of the nature and basis or grounds for a

claim”). Furthermore, the Court emphasizes that the “Statement of Claim” requires more than

“labels and conclusions or a formulaic recitation of the elements of a cause of action.” See

Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017).

       Plaintiff must avoid filing supplemental documents in an attempt to make changes to a

complaint, including adding parties and claims. Instead, plaintiff must file a single

comprehensive pleading that sets forth his claims for relief. See Popoalii v. Correctional Medical

Services, 512 F.3d 488, 497 (8th Cir. 2008) (finding that it is appropriate to deny leave to amend

a complaint when a proposed amended complaint was not submitted with the motion).

       Plaintiff has also filed a motion to appoint counsel. The Court will deny the motion at this

time, without prejudice. “A pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When

determining whether to appoint counsel for an indigent litigant, the Court considers factors such

as the complexity of the case, the ability of the pro se litigant to investigate the facts, the

existence of conflicting testimony, and the ability of the pro se litigant to present his claims. Id.

After considering these factors, the Court concludes that the appointment of counsel is

unwarranted at this time. Based upon the complaint, it does not appear that this case is factually

or legally complex, nor does it appear that plaintiff will be unable to investigate the facts. In

addition, the motion is premature. The Court will therefore deny the motion for the appointment
                                                 6
  Case: 4:21-cv-00328-SRW Doc. #: 7 Filed: 06/03/21 Page: 7 of 7 PageID #: 40




of counsel without prejudice and will entertain future motions for the appointment of counsel, if

appropriate, as this litigation progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion seeking leave to commence this

action without prepaying fees or costs (ECF No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 2)

is DENIED without prejudice.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within

thirty (30) days from the date of this Order.

       Plaintiff’s failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

       Dated this 3rd day of June, 2021.



                                                  /s/ Stephen R. Welby
                                                  STEPHEN R. WELBY
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 7
